Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 2 in the reply filed on 4/5/2021 is acknowledged.
Claims 11-13, 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/5/2021.
This application is in condition for allowance except for the presence of claims 11-13, and 20 directed to Group 1 and 3 non-elected without traverse.  Accordingly, claims 11-13, and 20 been cancelled. 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Cate on 4/8/2021.

The application has been amended as follows: 

Claim 14 has been changed to:

14. A method for producing a V-belt or a composite V-belt composed of two annular interconnected parts which comprise a V-belt substructure and a V-belt back, wherein the V-belt is produced as a V-belt composite from two individually tailored and conjointly vulcanized part-blanks which comprise a first part-blank that is configured as a wound V-belt substructure and includes a belt profile, and a second non-profiled part-blank that is configured as a wound V-belt back, wherein the V-belt has one or a plurality of tiers of reinforcing support cords and on the belt back and/or on the profile side the V-belt has a woven fabric, wherein the reinforcing support cords are radially disposed so as to be substantially in a circumferential plane in the V-belt back and so as to be outside the V-belt substructure, wherein after vulcanizing the first part-blank is provided for engaging in a belt pulley, and wherein the V-belt comprises an elastomeric material; wherein a V-belt composite of a plurality of V-belts lying beside one another is produced from a composite-body blank, wherein the composite-body blank is produced from two part-blanks in the form of wound cylindrical bodies comprising a first part-blank that is configured as a wound V-belt substructure and from a second part-blank that is configured as a wound V-belt back, wherein the following method steps are provided:
a)    producing the first part-blank that is configured as a wound V-belt substructure from a rubber mixture and a woven fabric, wherein: one or a plurality of tiers of non-vulcanized rubber are wound onto a flat construction drum until a rubber layer having a 
b)    producing the second part-blank that is configured as a wound V-belt back from a rubber mixture, from a reinforcing support cord and a woven backing fabric; wherein:
one or a plurality of non-vulcanized tiers of rubber is/are wound onto a flat construction drum; one or a plurality of tiers of reinforcing support cords is/are wound; one or a plurality of further non-vulcanized tiers of rubber is/are wound until a rubber layer that is reinforced with reinforcing supports, having a thickness that is predetermined for the V-belt back, has been applied to the construction drum; one or a plurality of tiers of woven backing fabric is/are wound onto the rubber layer that is provided with reinforcing supports; a layered composite of the second part-blank thus created is compressed on the construction drum by way of a flat forming roller;
c)    whereupon the first part-blank having been produced upside down: is cut from its construction drum, turned over or inverted, respectively, and with the profile lying on the inside by way of a rubber strip that comprises the cutting region is adhesively bonded so as to form a ring; and
is positioned about two divergible vulcanizing drums that are provided with a complementary external profile such that said first part-blank envelops both vulcanizing drums and bears on parts of the circumferences of said vulcanizing drums;

e)    whereupon the vulcanizing drums are diverged and the two part-blanks on the vulcanizing drums, while revolving under a compression belt, are conjointly vulcanized so as to form the V-belt composite;
f)    and singularizing the V-belt composite into individual V-belts or composite V-belts from at least two V-belts that are disposed beside one another is performed after the vulcanization.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest a method for producing a V-belt or a composite V-belt “wherein a V-belt composite of a plurality of V-belts lying beside one another is produced from a composite-body blank, wherein the composite-body blank is produced from two part-blanks in the form of wound cylindrical bodies comprising a first part-blank that is configured as a wound V-belt substructure and from a second part-blank that is configured as a wound V-belt back, wherein the following method steps are provided:
a)    producing the first part-blank that is configured as a wound V-belt substructure from a rubber mixture and a woven fabric, wherein: one or a plurality of tiers of non-vulcanized rubber are wound onto a flat construction drum until a rubber layer having a thickness that is predetermined for the V-belt substructure has been applied to the 
b)    producing the second part-blank that is configured as a wound V-belt back from a rubber mixture, from a reinforcing support cord and a woven backing fabric; wherein:
one or a plurality of non-vulcanized tiers of rubber is/are wound onto a flat construction drum; one or a plurality of tiers of reinforcing support cords is/are wound; one or a plurality of further non-vulcanized tiers of rubber is/are wound until a rubber layer that is reinforced with reinforcing supports, having a thickness that is predetermined for the V-belt back, has been applied to the construction drum; one or a plurality of tiers of woven backing fabric is/are wound onto the rubber layer that is provided with reinforcing supports; a layered composite of the second part-blank thus created is compressed on the construction drum by way of a flat forming roller;
c)    whereupon the first part-blank having been produced upside down: is cut from its construction drum, turned over or inverted, respectively, and with the profile lying on the inside by way of a rubber strip that comprises the cutting region is adhesively bonded so as to form a ring; and
is positioned about two divergible vulcanizing drums that are provided with a complementary external profile such that said first part-blank envelops both vulcanizing drums and bears on parts of the circumferences of said vulcanizing drums;

e)    whereupon the vulcanizing drums are diverged and the two part-blanks on the vulcanizing drums, while revolving under a compression belt, are conjointly vulcanized so as to form the V-belt composite;
f)    and singularizing the V-belt composite into individual V-belts or composite V-belts from at least two V-belts that are disposed beside one another is performed after the vulcanization” with the other elements in Claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/Primary Examiner, Art Unit 3654